Name: Commission Decision (EU) 2018/393 of 12 March 2018 approving, on behalf of the European Union, amendments to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2018-03-13

 13.3.2018 EN Official Journal of the European Union L 69/60 COMMISSION DECISION (EU) 2018/393 of 12 March 2018 approving, on behalf of the European Union, amendments to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/785/EU of 16 December 2013 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (1), and in particular Article 3 thereof, Whereas: (1) Article 10 of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (2), hereinafter referred to as the Agreement, approved by Council Regulation (EC) No 764/2006 (3), establishes a Joint Committee responsible for monitoring the application of the Agreement and, in particular, for supervising the implementation, interpretation and smooth operation thereof, as well as for reassessing, where appropriate, the level of fishing opportunities. (2) Article 5 of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (4), hereinafter referred to as the Protocol, approved by Decision 2013/785/EU, authorises the Joint Committee to review the fishing opportunities by mutual agreement, provided that this review is designed to ensure the sustainability of Moroccan fisheries resources. (3) At the meeting of the Joint Committee, which was held in Brussels from 25 to 27 October 2017, the Moroccan side announced its intention to reduce the quota allocated in 2018 to industrial pelagic trawlers (see fishing datasheet No 6) in order to ensure the sustainable exploitation of the stocks in question. In light of the expected impact of such a measure on the fleet in question, the European side then proposed changing certain arrangements for implementing the Protocol relating to industrial pelagic fishing, with a view to optimising the use of fishing opportunities in that category. (4) Immediately after the Joint Committee meeting in question, the Commission sent the Council a document setting out the particulars of the envisaged Union position on the intended changes. (5) The envisaged Union position was approved by the Council in accordance with point 3 of the Annex to Decision 2013/785/EU. (6) The outcome of the Joint Committee meeting held in Brussels from 25 to 27 October 2017 concerning the change to the quota, to the monthly catch ceiling and to the catch composition by category 6 species group has been confirmed by Exchange of Letters between the Moroccan Ministry of Agriculture, Marine Fisheries, Rural Development, Water and Forests and the European Commission. (7) Those amendments should be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The amendments to fishing datasheet No 6 of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco, adopted by the Joint Committee established by Article 10 of the Agreement via the Exchange of Letters as set out in the Annex to this Decision, are hereby approved on behalf of the Union. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 349, 21.12.2013, p. 1. (2) OJ L 141, 29.5.2006, p. 4. (3) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). (4) OJ L 328, 7.12.2013, p. 2. ANNEX A. Extract from letter (Ares) 5493915 of 10 November 2017 sent by the Directorate-General for Maritime Affairs and Fisheries of the European Commission Dear Madam, Further to my letter of 3 November regarding the follow-up to the conclusions of the recent Joint Committee meeting (ref. Ares 5362568 of 3 November 2017), I am pleased to confirm that, pursuant to Article 5 of the Protocol, the Council of the European Union agreed on a 15 % reduction to the quota allocated in 2018 to category 6 vessels in order to ensure the sustainable exploitation of the stocks in question. [ ¦] Furthermore, as stated in the above-mentioned letter, I would ask you to approve by return letter the changes to the following technical conditions in category 6, their purpose being to optimise the use of fishing opportunities in that category:  change to the catch composition by increasing the catch rate for the sardine-sardinella group of species to 40 % of the allocated quota, with the increase being offset by an equivalent decrease in catch rates for the horse mackerel/mackerel/anchovies group of species and the by-catch percentage remaining unchanged;  increase in the monthly catch ceiling, which is raised to 12 000 tonnes for the period 1 April to 14 July 2018, bearing in mind that the European side insists that this monthly ceiling be maintained for the period running from 1 January to 14 July 2018. [Complimentary close] B. Extract from letter No 8885 of 27 November 2017 sent by the Moroccan Ministry of Agriculture, Marine Fisheries, Rural Development, Water and Forests Dear Sir, First of all, let me thank you for the efforts made by your unit to obtain the Council of the European Union's agreement for the 15 % reduction to the quota allocated in 2018 to category 6 vessels. [ ¦] As regards the other items referred to in your letter, please note the following points made in my letter of 10 November 2017: 1. We would confirm the possibility of revising the composition of category 6 catches according to the following rates: 40 % sardine-sardinella, 58 % horse mackerel/mackerel/anchovies and 2 % by-catch. 2. The Moroccan side does not object to setting the monthly ceiling at 12 000 tonnes, but only as from March 2018. For the months of January and February, which correspond to the end of the sardine's egg-laying period, the ceiling will be kept at 10 000 tonnes. [Complimentary close]